Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 1 of 58 PageID #: 4862




                          EXHIBIT A
       Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 2 of 58 PageID #: 4863
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                                 for the
                                                        District of Delaware
                                                          __________    District of __________
          PAR PHARMACEUTICAL INC., ET AL.
                                                                                     )
                                  Plaintiff                                          )
                                     v.                                              )        Civil Action No. 18-cv-2023-CFC (Consolidated)
 AMPHASTAR PHARMACEUTICALS, INC., AMNEAL PHARM. GMBH,
 AMNEAL PHARM. OF NEW YORK, LLC, AMNEAL BIOSCIENCES LLC,                             )
 AMNEAL PHARM. PVT. LTD, AND FRESENIUS KABI USA, LLC                                 )
                                 Defendant                                           )

                          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                      American Regent, Inc.

                                                            (Name of person to whom this subpoena is directed)
       O
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A



  Place: Goodwin Procter                                                                        Date and Time:
           620 Eighth Avenue, Floor 29
           New York, NY 10018

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                       Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                      CLERK OF COURT
                                                                                                    OR

                                              Signature of Clerk or Deputy Clerk                                                Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Amphastar Pharm., Amneal Pharm. GmbH et al. & Fresenius Kabi LLC , who issues or requests this subpoena, are:
 Jonathan E. Bachand, 1717 Pennsylvania Ave., N.W., Ste. 900, Washington D.C. 20006, 2jeb@knobbe.com, (949) 760-0404; Huiya Wu, 620 Eighth Avenue, New York, NY 10018,
 hwu@goodwinlaw.com, (212) 813-8800; John T. Bennett 100 Northern Ave., Boston, MA 02110, jbennett@goodwinlaw.com, (617) 570-1000

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
      Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 3 of 58 PageID #: 4864
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 18-cv-2023-CFC (Consolidated)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
       Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 4 of 58 PageID #: 4865
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 5 of 58 PageID #: 4866




                                    SCHEDULE A

        Pursuant to Federal Rules of Civil Procedure 34 and 45, Amphastar

 Pharmaceuticals, Inc., Amneal Pharmaceuticals GmbH, Amneal Pharmaceuticals

 of New York, LLC, Amneal Biosciences LLC, and Amneal Pharmaceuticals Pvt.

 Ltd, and Fresenius Kabi USA, LLC requests production of the documents and

 things identified below.

                                    DEFINITIONS

        1.    The terms “You” and “Your” shall mean American Regent, Inc., and

 any principal, officer, director, employee, former employee, servant, agent, attorney,

 or other representative acting on its behalf, and shall include any parent, subsidiary,

 division, predecessor, successor, or affiliate.

        2.    The terms “Plaintiff” and “Par” shall mean Par Pharmaceutical, Inc.,

 Par Sterile Products, LLC (formerly known as JHP Pharmaceuticals) and Endo Par

 Innovation Company, LLC, Inc., and any principal, officer, director, employee,

 former employee, servant, agent, attorney, or other representative acting on its

 behalf, and shall include any parent, subsidiary, division, predecessor, successor, or

 affiliate.

        3.    The term “Consolidated Litigation” shall mean Par Pharmaceuticals,

 Inc. et al. v. Amphastar Pharmaceuticals, Inc. et al., 18-cv-2032-CFC (D. Del.).

        4.    The term “document” is used in the broadest sense contemplated by


                                            1
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 6 of 58 PageID #: 4867




 Rule 34 of the Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules

 of Evidence; refers to the original and all copies, and any non-identical copies; and

 includes written, printed, typed and visually or aurally reproduced material of any

 kind, whether or not privileged, such as (by way of example and not by way of

 limitation) letters, correspondence, notes, memoranda, invoices, purchase orders,

 records, minutes, messages, interoffice communications, diaries, reports, studies,

 summaries, analyses, tables, tabulations, charts, bills, contracts, agreements, orders,

 receipts, drawings or sketches, photographs, facsimiles, advertising or promotional

 literature, operating manuals or instructions, bulletins, cables or telegrams, tape or

 other recordings, test data, reports, spreadsheets, electronic mail or any other

 Electronically Stored Information (“ESI”) stored on (by way of example and not by

 way of limitation) hard drives, portable hard drives, floppy disks, USB flash drives,

 magnetic tapes, zip drives, CD-ROMs, mainframe computers, Internet websites,

 intranet websites, desktop computers, home computers, laptops, mobile handheld

 devices, computer back-ups and retired computer systems.

       5.     The term “concerning” means evidencing, comprising, constituting,

 reflecting, respecting, relating to, stating, describing, recording, noting, embodying,

 containing, mentioning, studying, analyzing, discussing, or evaluating.

       6.     The term “American Regent’s Prior Art Product” shall mean the

 vasopressin injection product (200 units/10 mL and 20 units/1mL) sold by American


                                           2
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 7 of 58 PageID #: 4868




 Regent, Inc. and its predecessor Luitpold Pharmaceuticals, Inc., prior to February

 17, 2017, specifically including any vasopressin injection product sold prior to

 January 30, 2015.

                                 INSTRUCTIONS

       7.     The documents and things produced by You in response to this

 subpoena may be designated as “Confidential” or “Highly Confidential – Attorney

 Eyes Only” in accordance with the Protective Order that has been entered in this

 litigation. A copy of the Protective Order is included as Exhibit 1 to these Document

 Requests.

                            DOCUMENT REQUESTS

 REQUEST NO. 1:

       Documents bates-stamped VAS0000001-VAS0000022 which were

 produced by You to Par in the Consolidated Litigation.

 REQUEST NO. 2:

       Documents concerning all commercial batches of American Regent’s Prior

 Art Product sold prior to February 17, 2017 — including but not limited to any

 commercial batches sold prior to January 30, 2015 — including but not limited to

 documents sufficient to show the formulation, pH, and the impurity profile of each

 commercial batch.




                                          3
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 8 of 58 PageID #: 4869




 REQUEST NO. 3:

         Documents sufficient to show the stability of each commercial batch of

 American Regent’s Prior Art Product sold prior to February 17, 2017, including

 but not limited to American Regent’s Prior Art Product sold prior to January 30,

 2015.

 REQUEST NO. 4:

         Any studies, tests, and analysis performed and any data generated therein

 regarding the pH of all commercial batches of American Regent’s Prior Art

 Product sold prior to February 17, 2017, including but not limited to American

 Regent’s Prior Art Product sold prior to January 30, 2015.

 REQUEST NO. 5:

         Any studies, tests, or characterization of impurities, including but not limited

 to the sequence of the impurities, and the amount of the impurities, present in each

 commercial batch of American Regent’s Prior Art Product sold prior to February

 17, 2017, including but not limited to American Regent’s Prior Art Product sold

 prior to January 30, 2015.

 REQUEST NO. 6:




                                             4
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 9 of 58 PageID #: 4870




 REQUEST NO. 7:

         Documents concerning the prescribing information of American Regent’s

 Prior Art Product sold prior to February 17, 2017, including but not limited to

 American Regent’s Prior Art Product sold prior to January 30, 2015.

 REQUEST NO. 8:

         Documents concerning product release specifications, including but not

 limited to release specifications upon manufacture and throughout shelf-life, for

 American Regent’s Prior Art Product, sold prior to February 17, 2017, including

 but not limited to American Regent’s Prior Art Product sold prior to January 30,

 2015.




                                           5
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 10 of 58 PageID #: 4871




                           EXHIBIT 1
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 111ofof1858PageID
                                                                        PageID#:#:607
                                                                                   4872




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELA WARE

    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO
    PAR INNOVATION COMPANY, LLC,

                      Plaintiffs,                       C.A. No. l 8-cv-2032-CFC
                 v.
    AMPHASTAR PHARMACEUTICALS INC.,

                      Defendant.


    PAR PHARMACEUTICAL, INC., PAR
    STERLILE PRODUCTS, LLC and ENDO
    PAR INNOVATION COMPANY, LLC,

                      Plaintiffs,                       C.A. No. l 9-cv-712-CFC
                 v.
    AMNEAL PHARMACEUTICALS GMBH,
    AMNEAL PHARMACEUTICALS OF NEW
    YORK, LLC, AMNEAL BIOSCIENCES
    LLC, and AMNEAL PHARMACEUTICAL
    PVT. LTD,
                      Defendants.

    PAR PHARMACEUTICAL, INC., ENDO
    PAR INNOVATION COMPANY, LLC, and
    PAR STERILE PRODUCTS, LLC,

                      Plaintiffs,                       C.A. No. l 9-cv-1490-CFC
                 v.
    AMERICAN REGENT, INC.,
                      Defendant.


                                fl'R8POSEJ;:OTECTIVE ORDER

          WHEREAS the Parties agree that the nature of this case will require them to seek and
   produce documents and information, and elicit deposition testimony, the disclosure of which
   poses a substantial risk of harm to the Producing Party's legitimate proprietary interests;
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 212ofof1858PageID
                                                                        PageID#:#:608
                                                                                   4873




          WHEREAS the Parties agree that a protective order is necessary to minimize the harm
   flowing from the disclosure of sensitive information; and

         WHEREAS the Parties agree to the terms of this Order to protect their confidential
   documents, things and information;

            IT IS HEREBY ORDERED THAT the Parties and any non-party subject to discovery in
   this action are bound by the terms of this Protective Order governing the production of
   Confidential Information in this action.

           1.    Scope of Protective Order: This Protective Order applies to all Discovery
   Materials produced by a Producing Party in connection with this action. In addition, this
   Protective Order allows for the filing of documents with the Court under seal, subject to any
   applicable Local Court Rule or CM/ECF procedure, if such documents contain Confidential
   and/or Highly Confidential Information. This Protective Order shall apply regardless of whether
   such information was produced prior to or after entry of this Protective Order.

          2.     Definitions:

                 (a)    The term "Confidential Information" means any confidential, proprietary,
                        or commercially sensitive information, including confidential, proprietary
                        or sensitive design, development, technical, or manufacturing information,
                        as well as any information, which is not generally known and which the
                        Producing Party would not normally reveal to third parties or would cause
                        third parties to maintain in confidence and/or which the Producing Party
                        reasonably and in good faith believes is of the type protectable under Rule
                        26(c)(1 )(G) of the Federal Rules of Civil Procedure or is required to be
                        kept Confidential by law or by agreement with a third party or otherwise.
                        "Confidential Information" shall not include: (i) materials that show on
                        their face that they have been disseminated to the public; (ii) information
                        that the Producing or Designating Party agrees, or the Court rules (a) is
                        already public knowledge, (b) has become public knowledge other than as
                        a result of disclosure by the Receiving Party, its employees or agents in
                        violation of this Protective Order, or (c) has come into the Receiving
                        Party's legitimate knowledge or possession independently of the
                        Producing Party under conditions such that its use and/or public disclosure
                        by the Receiving Party would not violate any obligation to the Producing
                        Party; or (iii) materials that have been designated "Highly Confidential"
                        under this Protective Order. Any summary, compilation, notes,
                        memoranda, analysis or copy containing Confidential Information and any
                        electronic image or database containing Confidential Information shall be
                        considered Confidential Information to the same extent as the material or
                        information from which such summary, compilation, notes, copy,
                        memoranda, analysis, electronic image, or database is derived.




                                                -2-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 313ofof1858PageID
                                                                        PageID#:#:609
                                                                                   4874




               (b)    The term "Highly Confidential- Outside Counsel's Eyes Only
                      Information" shall include and be limited to the following specific
                      categories of particularly competitive and sensitive business information:

                      (i)    The purchase price, purchase date, and quantity for the active
                             ingredient;

                     (ii)    Highly sensitive business competitive marketing plans, market
                             research and business strategy documents, including research
                             regarding competitors, relating to the vasopressin market;

                     (iii)   Forecasted and/or actual sales of a party's vasopressin product, the
                             number of products sold, total dollar value of products sold, and
                             any profit or expense data, including profit margins;

                     (iv)    Identity of current or prospective customers and distributors of a
                             party's vasopressin product; and

                     (v)     Such other information as may be agreed by the parties, or ordered
                             by the Court on motion by the Producing Party, to be sufficiently
                             commercially sensitive as to warrant such designation.

                     (vi)    Any summary, compilation, notes, memoranda, analysis or copy
                             containing Highly Confidential - Outside Counsel's Eyes Only
                             Information and any electronic image or database containing
                             Highly Confidential - Outside Counsel's Eyes Only Information
                             shall be considered Highly Confidential - Outside Counsel's Eyes
                             Only Information to the same extent as the material or information
                             from which such summary, compilation, notes, copy, memoranda,
                             analysis, electronic image, or database is derived.

               (c)   The term "Discovery Material" means any documents, tangible or
                     intangible information, or things (including, without limitation, any
                     writings, video or audio tapes, computer-generated or recorded
                     information in any form, materials, oral or written testimony,
                     interrogatories, answers to interrogatories, requests for admission,
                     responses to requests for admission, document requests, responses to
                     document requests, deposition notices, deposition testimony, deposition
                     transcripts and exhibits, and other responses to requests for information or
                     any tangible thing) produced or disclosed by a Party or non-party in this
                     action.

               (d)   The term "Designated Material" shall mean any Discovery Material
                     designated by a Producing Party as Confidential or Highly Confidential -
                     Outside Counsel's Eyes Only Information.




                                              -3-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 414ofof1858PageID
                                                                        PageID#:#:610
                                                                                   4875




                 (e)   The term "Designating Party" means any Party or Person who designates
                       Discovery Material as "Confidential" or "Highly Confidential - Outside
                       Counsel's Eyes Only."

                 (f)   The term "Producing Party" means any Party or Person who produces or
                       discloses any Discovery Material.

                 (g)   The term "Receiving Party" means any Person to whom Confidential
                       Information is disclosed in this action.

                (h)    The terms "Parties" or "Party" mean the following plaintiffs and/or
                       defendants in this civil action: Par Pharmaceutical, Inc., Par Sterile
                       Products, LLC, and Endo Par Innovation Company, LLC (collectively,
                       "Plaintiffs"), American Regent, Inc. ("American Regent"), Amneal
                       Pharmaceutical Company GmbH, Amneal Pharmaceuticals of New York,
                       LLC, Amneal Biosciences LLC, and Amneal Pharmaceuticals Pvt. Ltd.,
                       (collectively, "Amneal Defendants"), and Amphastar Pharmaceuticals,
                       Inc. ("Amphastar") (collectively "Defendants") and any other parties that
                       may hereafter be named as additional plaintiffs or defendants in this
                       action. In the event of consolidation of this action with any action, the
                       parties added to this action will not be considered "Parties" or a "Party"
                       for purposes of this Protective Order, without agreement by all original
                       Parties to this Protective Order. The Parties to this Protective Order agree
                       to meet and confer as needed in order to negotiate terms and/or revisions
                       to this Protective Order that may be necessary to accommodate the
                       addition of a consolidated party to the Protective Order.

                (i)    The term "Person" means any natural person or any business, legal or
                       governmental entity or association.

                U)     The term "Outside Counsel" means litigation counsel of record for the
                       Parties, including associated personnel necessary to assist outside counsel
                       in this action, such as legal assistants, paralegals, secretarial, stenographic,
                       information technology and clerical employees actually assisting such
                       counsel; outside vendors that scan, code and/or produce documents at such
                       counsel's request; translation services; computer services; and trial
                       consultants, their employees, and independent contractors hired to assist
                       them, other than those persons described in paragraph 2(i)(iii) below.

         3.     Designation of Confidential and/or Highly Confidential - Outside Counsel's
   Eyes Only Information:

                (a)    Discovery Material, or any relevant portion of any letter, brief, motion,
                       affidavit, discovery response, discovery request, or other pleading, may be
                       designated by any Producing Party as "Confidential" or "Highly
                       Confidential-Outside Counsel's Eyes Only," provided the material meets
                       the definitions thereof provided herein.



                                                -4-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 515ofof1858PageID
                                                                        PageID#:#:611
                                                                                   4876




                  (b)    Such designations shall be made or supervised by an attorney and shall be
                         based on a good faith belief that Designated Materials are entitled to
                         protection under the terms of this Protective Order. Any information
                         supplied in documentary or other tangible form may be designated by the
                         Producing Party, or other Person claiming that the information is
                         Confidential or Highly Confidential Information, by placing or affixing on
                         each page of such Document, or on the face of such thing, the legend
                         "CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER" or
                         "HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL'S EYES ONLY-
                         PURSUANT TO PROTECTIVE ORDER" respectively. Information,
                         documents, articles and things previously produced under protective
                         orders in other cases that bear appropriate confidentiality markings from
                         such other cases, need not be stamped again; such material stamped
                         "Confidential Information" produced in this litigation will be treated as
                         Confidential Information, and such material stamped "Highly Confidential
                         - Attorneys' Eyes Only" produced in this litigation will be treated as
                         Highly Confidential - Outside Counsel's Eyes Only Information, in
                         accordance with the terms of this Protective Order.

                  (c)    Designated Testimony: Testimony obtained from a deposition or hearing
                         may be designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -
                         OUTSIDE COUNSEL'S EYES ONLY" when appropriate, either on the
                         record at the deposition or hearing or by letter or by email to all counsel of
                         record and the reporter within twenty (20) days after receipt of the final
                         (i.e., not "draft" or "rough") transcript. Subject to any requirements of the
                         Court, the reporter for any deposition or hearing shall affix a mark of
                         "CONFIDENTIAL" or ''HIGHLY CONFIDENTIAL - OUTSIDE
                         COUNSEL'S EYES ONLY" to pages that contain testimony designated
                         as such. All such transcripts shall be treated as Highly Confidential -
                         Outside Counsel's Eyes Only until designated otherwise or until the time
                         to so designate has expired as set forth in this provision, whichever is
                         later.

           4.      Publicly Available Material: Discovery Material that has been produced to or
   prepared by or for, any government agency that is available to the public, either by the Freedom
   of Information Act or any other federal or state law, and Discovery Material which is otherwise
   available to the public from any source, should not be designated as "Confidential" or "Highly
   Confidential-Outside Counsel's Eyes Only." If a Party receives material designated
   "Confidential" or "Highly Confidential-Outside Counsel's Eyes Only" that the Pa11y believes
   falls under this Paragraph, the Party may challenge the designation and request relief from the
   Court, after conferring in good faith with Outside Counsel for the Producing Party. If the Party
   seeks relief from the Court, until the Court rules on the requested relief, the Discovery Material
   shall be treated as "Confidential" or "Highly Confidential-Outside Counsel's Eyes Only," as the
   case may be. The Designating Party bears the burden of establishing the confidentiality of the
   so-designated materials.




                                                  -5-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 616ofof1858PageID
                                                                        PageID#:#:612
                                                                                   4877




           5.      Restriction on Disclosure and Use of Designated Materials: Except with the
   prior written consent of the Designating Party, or as provided in this Protective Order, Discovery
   Material designated as "Confidential" or "Highly Confidential - Outside Counsel's Eyes Only"
   may not be disclosed to any Party or Person by the Receiving Party. Any information designated
   as ''Confidential" or "Highly Confidential-Outside Counsel's Eyes Only" shall be maintained in
   confidence by any Receiving Party.

           6.      Access to Confidential Materials: "Confidential Information" shall be available
   only to the following persons, subject to the terms of Paragraph 8:

                  (a)    Outside Counsel;

                  (b)    up to one ( 1) in-house counsel of a Party responsible for managing this
                         litigation as reasonably necessary to the litigation of this action, who are
                         specifically identified in Paragraph 8(b) herein or are later identified in
                         accordance with the terms of the Protective Order, and who agree to be
                         bound by the terms of the Protective Order by signing the attached
                         Undertaking, and paralegals or secretaries who support such in-house
                         counsel;

                  (c)    outside independent experts and consultants of the Parties who are
                         assisting Outside Counsel in this action and any necessary assistants and
                         stenographic and clerical employees under their direct supervision and
                         employed by them or their employer or organization, provided that any
                         applicable requirements of Paragraph 8(a) below are satisfied;

                  (d)    any mediators agreed upon by the Parties, including regularly employed
                         support personnel of the mediator (such as administrative assistants,
                         secretaries, clerical and administrative staff) as necessarily incident to the
                         mediation process;

                  ( e)   the Court, its personnel, jurors and alternate jurors, and court reporters,
                         stenographers and videographers transcribing or recording testimony at
                         depositions, hearings or trial in this Action; and

                  (f)    any other person with prior written consent of the Producing Party.



           7.        Access to Highly Confidential - Outside Counsel's Eyes Only Materials:
   "Highly Confidential Information" shall be available only to the persons identified in Paragraph
   6(a}, (c), (d), (e), and (f), subject to the terms of Paragraph 8:

          8.      Disclosure of Confidential Information:

                 (a)     Prior to any disclosure of Designated Materials pursuant to Paragraphs 6
                         and/or 7, the relevant requirements of Paragraph 8 below shall be satisfied,
                         including that each such recipient shall read this Protective Order and sign


                                                  -6-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 717ofof1858PageID
                                                                        PageID#:#:613
                                                                                   4878




                     the Undertaking attached hereto. The Party that has retained, or disclosed
                     Designated Materials to, a recipient pursuant to Paragraphs 6 and/or 7
                     shall retain a copy of the executed Undertaking(s) until the final resolution
                     of this action.

               (b)   Any person who receives Designated Materials pursuant to Paragraphs 6
                     and/or 7 shall have no current involvement and shall not have involvement
                     for the duration of this litigation in any of the following activities: (i) the
                     prosecution of any patent or patent application concerning vasopressin, not
                     including post-grant review proceedings, including inter partes reviews
                     (IPRs) or post-grant reviews (PGRs) (provided that such persons shall not
                     be involved in seeking amendment of the claims in any such post-grant
                     proceedings involving patents concerning vasopressin); and (ii) the
                     preparation or submission of any FDA documents (including but not
                     limited to Citizen Petitions), or any similar documents in any foreign
                     country, regarding approval requirements relating to vasopressin.

               (c)   Independent Experts and Consultants. The following applies for each
                     independent expert and consultant, including nontestifying experts and
                     consultants, described in Paragraphs 6 and 7 above to whom Designated
                     Material is to be disclosed in any way:

                     (i)     Such expert or consultant shall first read this Protective Order and
                             sign the Undertaking attached hereto.

                     (ii)    At least five (5) business days prior to the Receiving Party
                             disclosing Designated Materials to any expert or consultant, the
                             Receiving Party shall deliver (by electronic mail) to all other
                             Parties a copy of the signed Undertaking, a resume or curriculum
                             vitae and a description setting forth the person's (I) name,
                             (2) residence and office addresses, (3) present employer, job title
                             and job description, (4) any consulting activities (litigation and
                             non-litigation) within the last five years relating to vasopressin or
                             any product or composition containing vasopressin, (5) a list of
                             cases in which the person has testified (including by declaration,
                             report, or at trial or deposition) within the last five years, (6) any
                             past or present relationship with any Party, and (7) a brief job
                             history for the past five years.

                     (iii)   If a Party has a good faith basis for believing it would be harmed
                             by the proposed disclosure, the Party shall object to such
                             disclosure within five (5) business days after service of the
                             information called for in Paragraph 8(a)(ii). Objections must be in
                             writing and state with particularity the basis for the objection.

                     (iv)    In the event of such an objection, the Parties shall meet and confer
                             within three (3) business days to attempt to resolve the concerns


                                              -7-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 818ofof1858PageID
                                                                        PageID#:#:614
                                                                                   4879




                            giving rise to the objection. If the parties are unable to reach an
                            agreement regarding such disclosure, the Party objecting to
                            disclosure may, within five (5) business days of the meet and
                            confer, request that the Court issue an order barring such
                            disclosure. The objecting Party shall have the burden of showing
                            why that person should not have access to Designated Materials.
                            Pending resolution of any such motion or application, no
                            disclosure of Designated Materials shall be made to that person.
                            The filing and pendency of such motion shall not limit, delay or
                            defer any disclosures of Designated Materials to persons as to
                            whom no such objection has been made.

               (d)   Designated In-House Counsel. The following applies for each in-house
                     counsel designated under the terms of this Order:

                     (i)    Subject to the requirements set forth herein, the in-house counsel
                            described in Paragraph 6 above who may have access to
                            Confidential Information (but who may not have access to Highly
                            Confidential - Outside Counsel's Eyes Only Information) in accord
                            with the provisions of this Protective Order are:

                                  i.   For Plaintiffs- In House Counsel:

                                           I.      Lawrence Brown

                                 11.   For Amneal Pharmaceuticals GMBH, Amneal
                                       Pharmaceuticals of New York, LLC, Amneal
                                       Biosciences LLC, and Amneal Pharmaceutical Pvt.
                                       Ltd. - In House Counsel:

                                           I.      Lars Taavola

                                111.   For Amphastar Pharmaceuticals, Inc.- In House
                                       Counsel:

                                           I.      [To be identified.]

                                 1v.   For American Regent, Inc. - In House Counsel:

                                           I.      William Youngblood

                     (ii)   Prior to any Confidential Information being provided to any in-
                            house counsel identified above, each such person shall read this
                            Protective Order and sign the Undertaking attached hereto. The
                            Party seeking disclosure of the Information shall deliver (by
                            electronic mail) a copy of the executed Undertaking to each Party.




                                            - 8-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 919ofof1858PageID
                                                                        PageID#:#:615
                                                                                   4880




                      (iii)   In the event that any of the in-house counsel identified above can
                              no longer serve as a designated in-house counsel in this action, the
                              designating Party may select a replacement person to view
                              Confidential Information of the Producing Party. The new in-
                              house counsel shall execute an Undertaking as required herein, and
                              shall otherwise comply with all terms of this Protective Order, and
                              the Party seeking disclosure to such person shall deliver (by
                              electronic mail) a copy of the executed Undertaking to each Party.

                      (iv)    If a Party has a good faith basis for believing it would be harmed
                              by the proposed disclosure, the Party shall be entitled to object to
                              such disclosure within five (5) business days after service of the
                              Undertaking. Objections must be in writing and state with
                              particularity the basis for the objection.

                      (v)     In the event of such an objection to disclosure of Confidential
                              Information to a replacement in-house counsel, the Parties shall
                              meet and confer within three (3) business days to attempt to
                              resolve the concerns giving rise to the objection. If the parties are
                              unable to reach an agreement regarding such disclosure, the Party
                              objecting to disclosure may, within five (5) business days of the
                              meet and confer, request that the Court issue an order barring such
                              disclosure. The objecting Party shall have the burden of showing
                              why that person should not have access to Confidential
                              Information. Pending resolution of any such motion or
                              application, no disclosure of Confidential Information shall be
                              made to that person. The filing and pendency of such motion shall
                              not limit, delay, or defer any disclosures of Confidential
                              Information to persons as to whom no such objection has been
                              made.

                     (vi)     Designated in-house counsel for Defendants may not receive
                              Confidential Information designated by the any other Defendant.

         9.    Use of Designated Materials:

               (a)   Subject to Paragraph 17 below, Designated Materials shall be used by the
                     Receiving Party solely for the purposes of preparation for trial, pretrial
                     proceedings, and trial of actions and proceedings in this action, and not for
                     any business, commercial, regulatory, competitive, personal, or other
                     purpose or any other action, including without limitation that Designated
                     Materials disclosed in this litigation shall not be used in: (i) any other
                     action, including lawsuits against FDA; (ii) the prosecution of any patent
                     or patent application; (iii) the preparation or submission of any United
                     States FDA documents (including but not limited to Citizen Petitions), or
                     any similar documents in any foreign country; (iv) and marketing,




                                               -9-
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page10
                                                            20ofof18
                                                                   58PageID
                                                                      PageID#:#:616
                                                                                 4881




                      financial, pricing, or other business competitive decision-making (not
                      including settlement or other decision-making in the litigation).

               (b)   Designated Materials may be disclosed by a Receiving Party during a
                     deposition, to the extent that its use is reasonably necessary, at the
                     depositions of the following:

                     (i)     The present directors, officers, employees, agents or Rule 30(b)(6)
                             designees of the Producing Party;

                     (ii)    An author, addressee, or other person indicated as a lawful
                             recipient of a document containing the information;

                     (iii)   A person not within subparagraphs 9(b)(i)-(ii) above who is clearly
                             identified in prior discovery or by the deponent in his or her
                             deposition as an author or recipient of the information (without
                             prior disclosure of the Designated Materials);

                     (iv)    A Persons authorized under Paragraphs 6, 7, and 8 of this
                             Protective Order to receive Designated Materials;

                     (v)     Any person for whom prior authorization is obtained from the
                             Producing Party or the Court; or

                     (vi)    Individuals who have been identified through discovery (including
                             document production, written discovery or deposition testimony)
                             as having knowledge of the particular Designated Materials, even
                             if the individual is not identified as an actual author or recipient on
                             the face of the document at issue.

               (c)   During depositions of any Party or non-party, a Party or non-party
                     claiming that information that is to be disclosed or upon which questions
                     may be based is Designated Material may exclude from the room for that
                     portion of the deposition any person who is not permitted to access such
                     Designated Materials under the terms of this Protective Order.

         10.   Inadvertent Productions:

               (a)   In the event any document is produced that the Producing Party later
                     claims is protected by the attorney-client privilege, work-product doctrine,
                     or other privilege or immunity, the Receiving Party shall, as soon as
                     possible but not later than within five (5) business days of receipt of a
                     written request by the Producing Party, return the original to the Producing
                     Party (or at the option of the Receiving Party destroy the original with
                     written verification provided to Outside Counsel for the Producing Party),
                     destroy, delete, or sequester all copies thereof, as well as all notes,
                     memoranda or other documents that summarize, discuss or quote the
                     document, and destroy, delete, or sequester any copy of the document, or


                                             - l O-
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page11
                                                            21ofof18
                                                                   58PageID
                                                                      PageID#:#:617
                                                                                 4882




                     any portion thereof, from any word processing or database tape or disk it
                     maintains. Upon receiving notice of inadvertent production, the Receiving
                     Party(ies) shall not make any use of such document or thing or
                     disseminate the same in any way. The unintentional or inadvertent
                     production of privileged, work-product-protected or otherwise immune
                     documents in the course of discovery in this action shall not constitute a
                     waiver of any privilege, work-product-protection or immunity, either as to
                     the produced document or as to any other documents or communications
                     embracing the same or similar subject matter provided that the Producing
                     Party notifies the Receiving Party in writing of such unintentional or
                     inadvertent production promptly after the Producing Party discovers such
                     unintentional or inadvertent production. The return, destruction, deletion,
                     or sequestering of a document for which the Producing Party has asserted
                     a claim of privilege, work-product-protection or immunity under this
                     paragraph shall be without prejudice to the Receiving Party's right to seek
                     an order from the Court directing production of the document on the
                     ground that the claimed privilege, work-product-protection or immunity is
                     invalid, inapplicable or waived, provided, however, that any motion or
                     other application for such order shall not rely upon in any manner or assert
                     as a ground the fact or circumstances of the unintentional or inadvertent
                     production, nor shall it disclose the substance of the inadvertently
                     produced material except to the extent that an in camera inspection of the
                     materials is requested.

               (b)   Nothing herein shall prevent the Receiving Party from preparing and
                     keeping a record containing the date, author, email address(es), and such
                     other metadata as is reasonably necessary to identify a document or
                     communication a Producing Party later claims is protected by the attorney-
                     client privilege, work-product doctrine, or other privilege or immunity in
                     order to file a motion to compel production of the information. Such a
                     record may not be used for any purpose other than the preparation and
                     filing of a motion to compel. After the return, destruction, deletion, or
                     sequestering such a document or communication, the Receiving Party may
                     challenge the Producing Party's claim(s) of privilege or immunity by
                     making an application to the Court.

               (c)   Within five (5) business days of an order by the Court denying the
                     Receiving Party's motion to compel, or if no motion to compel is filed
                     within fourteen (14) days of the receipt of the written request in (a) above,
                     the Receiving Party shall destroy or delete all copies of the withdrawn
                     document, as wel I as al I notes, memoranda or other documents that
                     summarize, discuss or quote the document, and destroy or delete any copy
                     of the document, or any portion thereof, from any word processing or
                     database tape or disk it maintains

               (d)   Unintentional or inadvertent failure to designate any information as
                     "Confidential" or "Highly Confidential-Outside Counsel's Eyes Only"


                                             - 11 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page12
                                                            22ofof18
                                                                   58PageID
                                                                      PageID#:#:618
                                                                                 4883




                          pursuant to this Protective Order shall not constitute a waiver of any
                          otherwise valid claim for protection, provided that the Producing Party
                          notifies the Receiving Party in writing of such unintentional or inadvertent
                          failure to designate no later than ten (10) business days after the Producing
                          Party discovers such unintentional or inadvertent failure to designate. In
                          the event of an unintentional or inadvertent failure to designate any
                          information, arrangements shall be made for the return to the Producing
                          Party, or the destruction or deletion of, all copies of the unintentionally or
                          inadvertently undesignated information and for the substitution where
                          appropriate, of properly labeled copies.

           11.     Privilege Logs: Documents or communications created or taking place on or after
   April 16, 2018, if subject to a claim of attorney-client privilege, work product protection, or any
   other privilege or immunity, need not be included on a privilege log.

            12.     Redactions: Documents and things produced or made available for inspection
   may be subject to redaction, in good faith by the Producing Party, of (i) information that relates
   to drug products that do not contain vasopressin and is not otherwise relevant to this action or
   reasonably likely to lead to the discovery of admissible evidence in this litigation,
   (ii) confidential personally identifiable information (e.g., social security numbers, patient names,
   dates of birth), or (iii) information that is subject to the attorney-client privilege or to the work-
   product immunity. Each such redaction, regardless of size, shall be clearly labeled. All
   documents redacted for reason (iii) shall be listed on a redaction log stating the basis for such
   redaction. This Paragraph shall not be construed as a waiver of any Party's right to seek
   disclosure of redacted information.

           13.   Filing: All documents - including pleadings, motions and other papers -
   containing Confidential Information shall be filed with the Court under seal in accordance with
   the Court's Local Rules and CM/ECF procedures.

            14.    Challenges to Confidentiality Designations: If the Receiving Party disagrees
   with the confidentiality designation by the Producing Party, then the Receiving Party shall so
   notify, in writing, Outside Counsel for the Designating Party. Outside Counsel for the
   Designating Party and the Receiving Party shall first try to resolve such dispute within five (5)
   business days after receipt of the Receiving Party's notice. If the dispute cannot be resolved, the
   Receiving Party, upon no fewer than three (3) business days written notice to the Designating
   Party, may seek a ruling from the Court that the information is improperly designated. Pending a
   determination by the Court, such information shall be treated as designated by the Designating
   Party. All Designated Materials are entitled to confidential treatment pursuant to the terms of
   this Protective Order until, and unless, the parties formally agree in writing to the contrary or a
   contrary determination is made by the Court.

           15.     Requests to Disclose Designated Materials to Non-Parties: If the Receiving
   Party desires to disclose Designated Materials to someone other than persons authorized under
   Paragraphs 6, 7, and 8 of this Protective Order, the Receiving Party must first request
   permission, in writing, from the Designating Party's Outside Counsel. The Designating Party
   shall have seven (7) days after the receipt of such request to respond. If the Designating Party



                                                   - 12 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page13
                                                            23ofof18
                                                                   58PageID
                                                                      PageID#:#:619
                                                                                 4884




   denies the written request the Receiving Party may, upon no fewer than five (5) days written
   notice to the Designating Party, move to compel disclosure of the Designated Materials. The
   burden shall be on the Receiving Party to prove that such disclosure should take place and that
   the interest of the Designating Party in limiting the dissemination of the Designated Materials is
   outweighed by the need for such disclosure. Pending a determination by the Court, Designated
   Materials shall be maintained as designated by the Designating Party and shall not be disclosed
   to any person, except those authorized under Paragraphs 6, 7, and 8 of this Protective Order.

           16.     Preservation of the Right to Challenge Confidentiality Designation: No party
   shall be obligated to challenge the propriety of a confidentiality designation, and a failure to do
   so shall not preclude a subsequent challenge to the propriety of such designation. This Protective
   Order shall be without prejudice to the right of any Party or other subscriber to this Protective
   Order (a) to bring before the Court at any time the question of whether any particular document
   or information is Confidential or Highly Confidential - Outside Counsel's Eyes Only Information
   or whether its use otherwise should be restricted or (b) to present a motion to the Court under
   Fed. R. Civ. P. 26(c), for a separate protective order as to any such particular document or
   information, including restrictions differing from those specified herein.

          17.     Other Proceedings:

                  (a)    By entering this Protective Order and limiting the disclosure of
                         information in this case, the Court does not intend to preclude another
                         court from finding that information may be relevant and subject to
                         disclosure in another case. Any Person or Party subject to this Protective
                         Order who becomes subject to a motion to disclose another Party's
                         information designated as "Confidential" or "Highly Confidential-Outside
                         Counsel's Eyes Only" pursuant to this Protective Order shall promptly
                         notify that Party of the motion so that the Party may have an opportunity
                         to appear and be heard on whether that information should be disclosed.

                  (b)    In the event any Receiving Party having possession, custody, or control of
                         any Designated Material receives from a non-party to this action a
                         subpoena or other process or order or discovery request to produce such
                         information in another, unrelated legal proceeding, such party (i) shall
                         notify counsel for the Designating Party of the subpoena or other process
                         or order or discovery request, and (ii) shall not produce or disclose the
                         information until the Designating party has had reasonable time (at least
                         fourteen (14) calendar days, unless the deadline to respond to the
                         subpoena or other process or order or discovery request is earlier) to object
                         or take other appropriate steps to protect the information. The Designating
                         Party shall have the burden of defending against such subpoena or other
                         process, order, or discovery demand.

            18.    Client Consultation: Nothing in this Protective Order shall prevent or otherwise
   restrict Outside Counsel or designated in-house counsel from rendering advice to their clients
   and, in the course thereof, relying generally on examination of Designated Materials produced in
   discovery in this action; provided, however, that in rendering such advice and otherwise


                                                 - 13 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page14
                                                            24ofof18
                                                                   58PageID
                                                                      PageID#:#:620
                                                                                 4885




   communicating with such clients, Outside Counsel or designated in-house counsel shall not
   make specific disclosure of any item so designated except as permitted herein.

            19.     Modification Permitted: Nothing in this Protective Order shall prevent any Party
   or other Person from seeking modification of this Protective Order, from objecting to discovery
   that it believes to be otherwise improper, from applying to the Court for relief therefrom, or from
   applying to the Court for further or additional protective orders, or from agreeing among
   themselves to modify or vacate this Protective Order, subject to the approval of the Court. The
   Court retains jurisdiction even after termination of this action to enforce this Protective Order
   and to make such amendments, modifications, deletions and additions to this Protective Order as
   the Court may from time to time deem appropriate.

           20.    Responsibility of Attorneys: The attorneys of record for each respective party
   are responsible for employing reasonable measures, consistent with this Protective Order, to
   control duplication of, access to, and distribution of copies of Designated Materials received by
   them.

           21.    No Waiver: Review of Designated Materials as permitted in this Protective Order
   in connection with this action shall not waive the confidentiality of the information or objections
   to production. The inadvertent, unintentional, or in camera disclosure of Confidential
   Information shall not, under any circumstances, be deemed a waiver, in whole or in part, of any
   Party's claims of confidentiality.

            22.    Purpose Is to Facilitate the Exchange of Information: This Protective Order is
   entered solely for the purpose of facilitating the exchange of information between the Parties to
   this action without involving the Court unnecessarily in this process. Nothing in this Protective
   Order, nor the production of any documents or disclosure of any information pursuant to this
   Protective Order, shall be deemed to have the effect of (a) an admission or waiver, including
   waiver under the Federal Rules of Evidence or applicable Local Rules, by any Party or other
   subscriber to this Protective Order; (b) altering the confidentiality of any such information; or
   (c) altering any existing obligation of any party or other subscriber, or the absence of such
   obligation.

            23.     Termination of the Litigation: Within 90 days after the final conclusion of this
   litigation, including all appeals, all Discovery Materials designated as "Confidential" or "Highly
   Confidential-Outside Counsel's Eyes Only," and all copies of the same, shall be returned to the
   Producing Party or, at the option of the Receiving Party, destroyed. This includes all notes,
   memoranda or other documents that summarize, discuss or quote materials or information
   produced and designated as "Confidential" or "Highly Confidential-Outside Counsel's Eyes
   Only," except that, with respect to word processing and database tapes and disks, the Receiving
   Party shall destroy or erase such tapes or disks to the extent practicable. Outside Counsel for
   each Party shall be entitled to retain copies of all filings, their work product, any transcripts of
   depositions, hearings or trial testimony in this action, written discovery or discovery responses,
   as well as documents that have been marked as exhibits to a deposition and documents included
   on trial exhibit lists and that contain or refer to information designated as "Confidential" or
   "Highly Confidential-Outside Counsel's Eyes Only" provided that all such documents shall
   remain subject to this Protective Order. Outside Counsel of record shall make certification of


                                                  - 14 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page15
                                                            25ofof18
                                                                   58PageID
                                                                      PageID#:#:621
                                                                                 4886




   compliance herewith and shall deliver the same to Outside Counsel for the Producing Party not
   more than 120 days after conclusion of this litigation, including all appeals.

           24.     No Limitations on Party's Use of its Own Information: This Protective Order
   shall not limit a Producing Party's use of its own Designated Materials.

            25.    Third Parties: If a third party provides Discovery Materials to any Party, such
   third party may adopt the terms of this Protective Order with regard to the production of any
   Confidential or Highly Confidential - Outside Counsel's Eyes Only Information by executing a
   Notice of Election to Adopt Stipulated Order on Confidentiality Agreement and Protective Order
   ("Notice of Election") in the form attached hereto. In the event of such election, the provisions
   of this Protective Order shall apply to such Discovery Materials as if such Discovery Materials
   were being provided by a Party to this litigation. Under such circumstances, the third party shall
   have the same rights and obligations under this Protective Order as held by the Parties to this
   litigation.

           26.      Information Not Covered by this Protective Order: The restrictions set forth in
   this Protective Order will not apply to Designated Materials that are in the possession of or
   otherwise known to the Receiving Party or the public before the date of its transmission to the
   Receiving Party, or which comes into the lawful possession of or becomes known to the
   Receiving Party or comes into the possession of or otherwise becomes known to the public after
   the date of its transmission to the Receiving Party, provided that, as shown in written records,
   such information does not become publicly known by any act or omissions of the Receiving
   Party which would be in violation of this Protective Order or otherwise violate any
   confidentiality obligation owed to a Party.

            27.    Survival: This Protective Order shall survive and remain in full force and effect
   after termination of this action. Neither the termination of this lawsuit nor the termination of
   employment of any person with access to any Designated Materials shall relieve such person
   from the obligation of maintaining the confidentiality of such information.

          28.     Pending Entry by the Court: Until such time as this Protective Order has been
   entered by the Court, the parties agree that upon execution by the parties, it will be treated as
   though it had been "So Ordered."

           The undersigned counsel of record stipulate that the Court should enter the above
   Protective Order as an order of the Court, and further stipulate that the Protective Order shall
   constitute a binding contract among the Parties and their counsel.

   AGREED AND STIPULATED TO:




                                                  - 15 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page16
                                                            26ofof18
                                                                   58PageID
                                                                      PageID#:#:622
                                                                                 4887




   Dated: September 25, 2019                   Respectfully submitted,

   FARNAN LLP                                  YOUNG CONAWAY STARGATT
                                               & TAYLOR, LLP

   Isl Brian E. Farnan                         Isl Anne Shea Gaza
   Brian E. Farnan (Bar No. 4089)              Anne Shea Gaza (Bar No. 4093)
   Michael J. Farnan (Bar No. 5 I 65)          Robert M. Vrana (Bar No. 5666)
   919 N. Market St., 12th Floor               Rodney Square
   Wilmington, DE 19801                        1000 North King Street
   Telephone: (302) 777-0300                   Wilmington, DE 1980 I
   Fax: (302) 777-0301                         (302) 571-6600
   bfarnan@farnanlaw.com                       agaza@ycst.com
   mfarnan@farnan law .com                     rvrana@ycst.com

   Attorneys for Plaintiffs Par Pharmaceutical,  Counsel for Defendants Amneal
   Inc., Par Sterile Products, LLC, and Endo Par Pharmaceutical Company GmbH, Amneal
   Innovation Company, LLC                       Pharmaceuticals ofNew York, LLC, Amneal
                                                 Biosciences LLC, and Amneal
                                                 Pharmaceuticals Pvt. Ltd.


   PHILLIPS GOLDMAN MCLAUGHLIN                 STAMOULIS & WEINBLATT LLC
   &HALL, P.A.
                                                Isl Stamatios Stamoulis
   Isl Megan C. Haney                           Stamatios Stamoulis (#4606)
   John C. Phillips, Jr. (# 110)                800 N. West Street
   Megan C. Haney (#5016)                       Third Floor
   1200 North Broom Street                      Wilmington, DE I 9801
   Wilmington, DE 19806-4204                    (302) 999-1540
   Tel: (302) 655-4200                          stamoulis@swdelaw.com
   jcp@pgmhlaw.com
   mch@pgmhlaw.com                             Attorneys for Defendant/Counter Plaintiff
                                               American Regent, Inc.
   Attorneys for Defendant Amphastar
   Pharmaceuticals, Inc.



   SO ORDERED, this Z6 ~ay of September_,2_0_1_9..J.ubd.L!!!.~...U..::.........!~~~~~--

                                           The Honorable Colm F. Connolly
                                           United States District Court Judge




                                            - 16 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page17
                                                            27ofof18
                                                                   58PageID
                                                                      PageID#:#:623
                                                                                 4888




                      UNDERTAKING AND ACKNOWLEDGEMENT OF
                 PROTECTIVE ORDER AND CONFIDENTIALITY STIPULATION



            I, _ _ _ _ _ _ _ _ _ _ _ _, hereby attest as follows:

                   I understand that CONFIDENTIAL and/or HIGHLY CONFIDENTIAL-

   OUTSIDE COUNSEL'S EYES ONLY material may be disclosed to me under the terms of the

   Protective Order attached to this Undertaking and Acknowledgement. I have a copy of and have

   read the Order, and I agree to comply with and be bound by its terms. I also agree to be subject

   to the jurisdiction of this Court for the purpose of enforcing this Order and this agreement.

            2.     I agree that I wi11 not disclose to anyone else the CONFIDENTIAL and/or

   HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL'S EYES ONLY material disclosed to me,

   nor discuss or describe the substance or content of such material, except as provided in the

   Order, and that I will use such material only for the purposes of this litigation.

            3.     I agree that I will not keep any CONFIDENTIAL and/or HIGHLY

   CONFIDENTIAL - OUTSIDE COUNSEL'S EYES ONLY material or copies of any such

   material (including notes or other memoranda or writings containing or relating to such material)

   except to the extent permitted by the Order, and, upon request, will destroy or return such

   material to the attorneys who disclosed such material to me.



   Dated:
                                                      Signature




                                                   - 17 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page18
                                                            28ofof18
                                                                   58PageID
                                                                      PageID#:#:624
                                                                                 4889




                    NOTICE OF ELECTION TO ADOPT STIPULATED ORDER
                 ON CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER



            I.      _ _ _ _ _ _ _ _ _ _ _, a non-party to the above-captioned litigation,

   has been requested and/or subpoenaed by a party to produce discovery containing Confidential

   Information and/or Highly Confidential - Outside Counsel's Eyes Only Information in

   connection with the above-captioned litigation.

            2.      _ _ _ _ _ _ _ _ _ _ _ hereby elects to adopt the terms of the Stipulated

   Confidentiality Agreement and Protective Order (herein, the "Protective Order") with regard to

   its terms regarding production of Confidential Information and/or Highly Confidential - Outside

   Counsel's Eyes Only Information.

            3.      The provisions of the Protective Order shall apply to all documents, things and

   other information produced by _ _ _ _ _ _ _ _ _ _ _ as if such discovery were being

   provided by a party. _ _ _ _ _ _ _ _ _ _ _ shall have the same rights and obligations

   under the Protective Order as held by the parties.



   Dated:
                                                     Name




                                                      Company




                                                   - 18 -
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 29 of 58 PageID #: 4890




                          EXHIBIT B
       Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 30 of 58 PageID #: 4891
 AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                            UNITED STATES DISTRICT COURT
                                                                                  for the
                                                          District of Delaware
                                                           __________    District of __________

                 Par Pharmaceuticals, Inc. et al.                                     )
                                   Plaintiff                                          )
                                      v.                                              )        Civil Action No.            18-cv-2032-CFC (Consolidated)
$03+$67$53+$50$&(87,&$/6,1&$01($/3+$50*0%+
$01($/3+$502)1(:<25.//&$01($/%,26&,(1&(6//&                              )
$01($/3+$50397/7'$1')5(6(1,86.$%,86$//&                                   )
                                 Defendant                                            )

                                SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                       American Regent, Inc.

                                                             (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:    YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:
Attachment A


  Place: Goodwin Procter LLP                                                                     Date and Time:
             620 Eighth Avenue
             New York, NY 10018

            The deposition will be recorded by this method:

        u Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:
                                      CLERK OF COURT
                                                                                                     OR

                                               Signature of Clerk or Deputy Clerk                                                Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
 Amphastar Pharm., Amneal Pharm. GmbH et al., & Fresenius Kabi LLC , who issues or requests this subpoena, are:
-RQDWKDQ(%DFKDQG3HQQV\OYDQLD$YH1:6WH:DVKLQJWRQ'&MHE#NQREEHFRP  +XL\D:X(LJKWK$YHQXH1HZ<RUN1<
KZX#JRRGZLQODZFRP  -RKQ7%HQQHWW1RUWKHUQ$YH%RVWRQ0$MEHQQHWW#JRRGZLQODZFRP  

                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
      Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 31 of 58 PageID #: 4892
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 18-cv-2032-CFC (Consolidated)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
      Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 32 of 58 PageID #: 4893

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 33 of 58 PageID #: 4894




                                   ATTACHMENT A

         Deponent American Regent, Inc. is requested to testify with respect to the

  following topics.

                                     DEFINITIONS

         1.    The terms “You” and “Your” shall mean American Regent, Inc. and

  any principal, officer, director, employee, former employee, servant, agent, attorney,

  or other representative acting on its behalf, and shall include any parent, subsidiary,

  division, predecessor, successor, or affiliate.

         2.    The terms “Plaintiffs” and “Par” shall mean Par Pharmaceutical, Inc.,

  Par Sterile Products, LLC (formerly known as JHP Pharmaceuticals) and Endo Par

  Innovation Company, LLC, Inc., and any principal, officer, director, employee,

  former employee, servant, agent, attorney, or other representative acting on its

  behalf, and shall include any parent, subsidiary, division, predecessor, successor, or

  affiliate.

         3.    The    term    “Defendants”       shall   mean   collectively,   Amphastar

  Pharmaceuticals, Inc., Amneal Pharmaceuticals GmbH, Amneal Pharmaceuticals of

  New York, LLC, Amneal Biosciences LLC, and Amneal Pharmaceuticals Pvt. Ltd,

  and Fresenius Kabi USA, LLC.

         4.    The term “Consolidated Litigation” shall mean Par Pharmaceuticals,

  Inc. et al. v. Amphastar Pharmaceuticals, Inc. et al., 18-cv-2032-CFC (D. Del.).


                                             1
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 34 of 58 PageID #: 4895




        5.     The term “relating to” is used in its customary broad sense and, by way

  of example and not by way of limitation, it includes referring to, concerning,

  mentioning, discussing, stating, describing, noting, recording, embodying, studying,

  analyzing,   evaluating,    evidencing,    reflecting,   containing,   demonstrating,

  identifying, comprising, constituting, supporting, and undermining, and shall

  encompass all express and implied references to the specified person, subject, event

  or thing.

        6.     The term “document” is used in the broadest sense contemplated by

  Rule 34 of the Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules

  of Evidence; refers to the original and all copies, and any non-identical copies; and

  includes written, printed, typed and visually or aurally reproduced material of any

  kind, whether or not privileged, such as (by way of example and not by way of

  limitation) letters, correspondence, notes, memoranda, invoices, purchase orders,

  records, minutes, messages, interoffice communications, diaries, reports, studies,

  summaries, analyses, tables, tabulations, charts, bills, contracts, agreements, orders,

  receipts, drawings or sketches, photographs, facsimiles, advertising or promotional

  literature, operating manuals or instructions, bulletins, cables or telegrams, tape or

  other recordings, test data, reports, spreadsheets, electronic mail or any other

  Electronically Stored Information (“ESI”) stored on (by way of example and not by

  way of limitation) hard drives, portable hard drives, floppy disks, USB flash drives,


                                            2
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 35 of 58 PageID #: 4896




  magnetic tapes, zip drives, CD-ROMs, mainframe computers, Internet websites,

  intranet websites, desktop computers, home computers, laptops, mobile handheld

  devices, computer back-ups and retired computer systems.

        7.     The term “American Regent’s Prior Art Product” shall mean the

  vasopressin injection product (200 units/10 mL and 20 units/1mL) sold by American

  Regent, Inc. and its predecessor Luitpold Pharmaceuticals, Inc., prior to February

  17, 2017, specifically including any vasopressin injection product sold prior to

  January 30, 2015.

                                  INSTRUCTIONS

        8.     You are to prepare fully and completely to testify regarding the

  following Topics for Deposition after conducting a diligent and thorough

  investigation into all documents, communications, and things within your

  possession, custody, or control. If You cannot fully and completely testify regarding

  any Topic, You are to prepare to testify regarding the Topic to the extent possible,

  specify the portion of the Topic You are unable to prepare for, and provide any

  information You have regarding that portion.




                                           3
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 36 of 58 PageID #: 4897




                             TOPICS FOR DEPOSITION

  TOPIC 1:

        The creation and retention of the documents concerning American Regent’s

  Prior Art Product produced by You subject to a subpoena from Defendants dated

  June 16, 2020, including but not limited to VAS0000001-VAS0000022 which

  were produced by You to Par in the Consolidated Litigation.

  TOPIC 2:

        The general practices related to the creation and retention of the types of

  documents concerning American Regent’s Prior Art Product produced by You

  subject to a subpoena from Defendants dated June 16, 2020, including but not

  limited to VAS0000001-VAS0000022 which were produced by You to Par in the

  Consolidated Litigation.

  TOPIC 3:

        All facts relating to the authenticity of documents concerning American

  Regent’s Prior Art Product produced by You subject to a subpoena from

  Defendants dated June 16, 2020, including but not limited to VAS0000001-

  VAS0000022 which were produced by You to Par in the Consolidated Litigation.




                                            4
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 37 of 58 PageID #: 4898




  TOPIC 4:

        All facts relating to product release specifications, including but not limited

  to those described in VAS0000001-VAS0000008, for American Regent’s Prior Art

  Product sold prior to February 17, 2017, including but not limited to American

  Regent’s Prior Art Product sold prior to January 30, 2015.

  TOPIC 5:

        All facts relating to the batch records, including but not limited to those

  described in VAS0000009-VAS0000016, for American Regent’s Prior Art Product

  sold prior to February 17, 2017, including but not limited to American Regent’s

  Prior Art Product sold prior to January 30, 2015.

  TOPIC 6:

        All facts relating to the Method Development Report for Vasopressin

  Injection, USP HPLC Chromatographic Purity Method described in VAS0000017-

  VAS0000021.

  TOPIC 7:

        All studies, analysis, and/or data concerning the pH, impurity profile, and

  stability of each batch of American Regent’s Prior Art Product identified in

  VAS0000022.




                                            5
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 38 of 58 PageID #: 4899




  TOPIC 8:

          Identity of all batches identified in VAS0000001-VAS0000022 that were

  commercially sold.

  TOPIC 9:

          All studies, analysis, and/or data concerning the impurities of commercial

  batches of American Regent’s Prior Art Product sold prior to February 17, 2017,

  including but not limited to American Regent’s Prior Art Product sold prior to

  January 30, 2015.

  TOPIC 10:

          All studies, analysis, and/or data concerning the characterization of

  impurities present in commercial batches of American Regent’s Prior Art Product

  sold prior to February 17, 2017, including but not limited to American Regent’s

  Prior Art Product sold prior to January 30, 2015.

  TOPIC 11:

          All studies, analysis, and/or data concerning the pH of commercial batches

  of American Regent’s Prior Art Product sold prior to February 17, 2017, including

  but not limited to American Regent’s Prior Art Product sold prior to January 30,

  2015.




                                             6
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 39 of 58 PageID #: 4900




  TOPIC 12:

        All studies, analysis, and/or data concerning the stability of commercial

  batches of American Regent’s Prior Art Product sold prior to February 17, 2017,

  including but not limited to American Regent’s Prior Art Product sold prior to

  January 30, 2015.

  TOPIC 13:

        The formulation, including the identity, amount, and function of each

  ingredient, of American Regent’s Prior Art Product sold prior to February 17,

  2017, including but not limited to American Regent’s Prior Art Product sold prior

  to January 30, 2015.

  TOPIC 14:

        The prescribing information of American Regent’s Prior Art Product sold

  prior to February 17, 2017, including but not limited to American Regent’s Prior

  Art Product sold prior to January 30, 2015.




                                           7
Case 1:18-cv-02032-CFC Document 130-1 Filed 06/23/20 Page 40 of 58 PageID #: 4901




                           EXHIBIT 1
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 141ofof1858PageID
                                                                        PageID#:#:607
                                                                                   4902




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELA WARE

    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO
    PAR INNOVATION COMPANY, LLC,

                      Plaintiffs,                       C.A. No. l 8-cv-2032-CFC
                 v.
    AMPHASTAR PHARMACEUTICALS INC.,

                      Defendant.


    PAR PHARMACEUTICAL, INC., PAR
    STERLILE PRODUCTS, LLC and ENDO
    PAR INNOVATION COMPANY, LLC,

                      Plaintiffs,                       C.A. No. l 9-cv-712-CFC
                 v.
    AMNEAL PHARMACEUTICALS GMBH,
    AMNEAL PHARMACEUTICALS OF NEW
    YORK, LLC, AMNEAL BIOSCIENCES
    LLC, and AMNEAL PHARMACEUTICAL
    PVT. LTD,
                      Defendants.

    PAR PHARMACEUTICAL, INC., ENDO
    PAR INNOVATION COMPANY, LLC, and
    PAR STERILE PRODUCTS, LLC,

                      Plaintiffs,                       C.A. No. l 9-cv-1490-CFC
                 v.
    AMERICAN REGENT, INC.,
                      Defendant.


                                fl'R8POSEJ;:OTECTIVE ORDER

          WHEREAS the Parties agree that the nature of this case will require them to seek and
   produce documents and information, and elicit deposition testimony, the disclosure of which
   poses a substantial risk of harm to the Producing Party's legitimate proprietary interests;
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 242ofof1858PageID
                                                                        PageID#:#:608
                                                                                   4903




          WHEREAS the Parties agree that a protective order is necessary to minimize the harm
   flowing from the disclosure of sensitive information; and

         WHEREAS the Parties agree to the terms of this Order to protect their confidential
   documents, things and information;

            IT IS HEREBY ORDERED THAT the Parties and any non-party subject to discovery in
   this action are bound by the terms of this Protective Order governing the production of
   Confidential Information in this action.

           1.    Scope of Protective Order: This Protective Order applies to all Discovery
   Materials produced by a Producing Party in connection with this action. In addition, this
   Protective Order allows for the filing of documents with the Court under seal, subject to any
   applicable Local Court Rule or CM/ECF procedure, if such documents contain Confidential
   and/or Highly Confidential Information. This Protective Order shall apply regardless of whether
   such information was produced prior to or after entry of this Protective Order.

          2.     Definitions:

                 (a)    The term "Confidential Information" means any confidential, proprietary,
                        or commercially sensitive information, including confidential, proprietary
                        or sensitive design, development, technical, or manufacturing information,
                        as well as any information, which is not generally known and which the
                        Producing Party would not normally reveal to third parties or would cause
                        third parties to maintain in confidence and/or which the Producing Party
                        reasonably and in good faith believes is of the type protectable under Rule
                        26(c)(1 )(G) of the Federal Rules of Civil Procedure or is required to be
                        kept Confidential by law or by agreement with a third party or otherwise.
                        "Confidential Information" shall not include: (i) materials that show on
                        their face that they have been disseminated to the public; (ii) information
                        that the Producing or Designating Party agrees, or the Court rules (a) is
                        already public knowledge, (b) has become public knowledge other than as
                        a result of disclosure by the Receiving Party, its employees or agents in
                        violation of this Protective Order, or (c) has come into the Receiving
                        Party's legitimate knowledge or possession independently of the
                        Producing Party under conditions such that its use and/or public disclosure
                        by the Receiving Party would not violate any obligation to the Producing
                        Party; or (iii) materials that have been designated "Highly Confidential"
                        under this Protective Order. Any summary, compilation, notes,
                        memoranda, analysis or copy containing Confidential Information and any
                        electronic image or database containing Confidential Information shall be
                        considered Confidential Information to the same extent as the material or
                        information from which such summary, compilation, notes, copy,
                        memoranda, analysis, electronic image, or database is derived.




                                                -2-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 343ofof1858PageID
                                                                        PageID#:#:609
                                                                                   4904




               (b)    The term "Highly Confidential- Outside Counsel's Eyes Only
                      Information" shall include and be limited to the following specific
                      categories of particularly competitive and sensitive business information:

                      (i)    The purchase price, purchase date, and quantity for the active
                             ingredient;

                     (ii)    Highly sensitive business competitive marketing plans, market
                             research and business strategy documents, including research
                             regarding competitors, relating to the vasopressin market;

                     (iii)   Forecasted and/or actual sales of a party's vasopressin product, the
                             number of products sold, total dollar value of products sold, and
                             any profit or expense data, including profit margins;

                     (iv)    Identity of current or prospective customers and distributors of a
                             party's vasopressin product; and

                     (v)     Such other information as may be agreed by the parties, or ordered
                             by the Court on motion by the Producing Party, to be sufficiently
                             commercially sensitive as to warrant such designation.

                     (vi)    Any summary, compilation, notes, memoranda, analysis or copy
                             containing Highly Confidential - Outside Counsel's Eyes Only
                             Information and any electronic image or database containing
                             Highly Confidential - Outside Counsel's Eyes Only Information
                             shall be considered Highly Confidential - Outside Counsel's Eyes
                             Only Information to the same extent as the material or information
                             from which such summary, compilation, notes, copy, memoranda,
                             analysis, electronic image, or database is derived.

               (c)   The term "Discovery Material" means any documents, tangible or
                     intangible information, or things (including, without limitation, any
                     writings, video or audio tapes, computer-generated or recorded
                     information in any form, materials, oral or written testimony,
                     interrogatories, answers to interrogatories, requests for admission,
                     responses to requests for admission, document requests, responses to
                     document requests, deposition notices, deposition testimony, deposition
                     transcripts and exhibits, and other responses to requests for information or
                     any tangible thing) produced or disclosed by a Party or non-party in this
                     action.

               (d)   The term "Designated Material" shall mean any Discovery Material
                     designated by a Producing Party as Confidential or Highly Confidential -
                     Outside Counsel's Eyes Only Information.




                                              -3-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 444ofof1858PageID
                                                                        PageID#:#:610
                                                                                   4905




                 (e)   The term "Designating Party" means any Party or Person who designates
                       Discovery Material as "Confidential" or "Highly Confidential - Outside
                       Counsel's Eyes Only."

                 (f)   The term "Producing Party" means any Party or Person who produces or
                       discloses any Discovery Material.

                 (g)   The term "Receiving Party" means any Person to whom Confidential
                       Information is disclosed in this action.

                (h)    The terms "Parties" or "Party" mean the following plaintiffs and/or
                       defendants in this civil action: Par Pharmaceutical, Inc., Par Sterile
                       Products, LLC, and Endo Par Innovation Company, LLC (collectively,
                       "Plaintiffs"), American Regent, Inc. ("American Regent"), Amneal
                       Pharmaceutical Company GmbH, Amneal Pharmaceuticals of New York,
                       LLC, Amneal Biosciences LLC, and Amneal Pharmaceuticals Pvt. Ltd.,
                       (collectively, "Amneal Defendants"), and Amphastar Pharmaceuticals,
                       Inc. ("Amphastar") (collectively "Defendants") and any other parties that
                       may hereafter be named as additional plaintiffs or defendants in this
                       action. In the event of consolidation of this action with any action, the
                       parties added to this action will not be considered "Parties" or a "Party"
                       for purposes of this Protective Order, without agreement by all original
                       Parties to this Protective Order. The Parties to this Protective Order agree
                       to meet and confer as needed in order to negotiate terms and/or revisions
                       to this Protective Order that may be necessary to accommodate the
                       addition of a consolidated party to the Protective Order.

                (i)    The term "Person" means any natural person or any business, legal or
                       governmental entity or association.

                U)     The term "Outside Counsel" means litigation counsel of record for the
                       Parties, including associated personnel necessary to assist outside counsel
                       in this action, such as legal assistants, paralegals, secretarial, stenographic,
                       information technology and clerical employees actually assisting such
                       counsel; outside vendors that scan, code and/or produce documents at such
                       counsel's request; translation services; computer services; and trial
                       consultants, their employees, and independent contractors hired to assist
                       them, other than those persons described in paragraph 2(i)(iii) below.

         3.     Designation of Confidential and/or Highly Confidential - Outside Counsel's
   Eyes Only Information:

                (a)    Discovery Material, or any relevant portion of any letter, brief, motion,
                       affidavit, discovery response, discovery request, or other pleading, may be
                       designated by any Producing Party as "Confidential" or "Highly
                       Confidential-Outside Counsel's Eyes Only," provided the material meets
                       the definitions thereof provided herein.



                                                -4-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 545ofof1858PageID
                                                                        PageID#:#:611
                                                                                   4906




                  (b)    Such designations shall be made or supervised by an attorney and shall be
                         based on a good faith belief that Designated Materials are entitled to
                         protection under the terms of this Protective Order. Any information
                         supplied in documentary or other tangible form may be designated by the
                         Producing Party, or other Person claiming that the information is
                         Confidential or Highly Confidential Information, by placing or affixing on
                         each page of such Document, or on the face of such thing, the legend
                         "CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER" or
                         "HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL'S EYES ONLY-
                         PURSUANT TO PROTECTIVE ORDER" respectively. Information,
                         documents, articles and things previously produced under protective
                         orders in other cases that bear appropriate confidentiality markings from
                         such other cases, need not be stamped again; such material stamped
                         "Confidential Information" produced in this litigation will be treated as
                         Confidential Information, and such material stamped "Highly Confidential
                         - Attorneys' Eyes Only" produced in this litigation will be treated as
                         Highly Confidential - Outside Counsel's Eyes Only Information, in
                         accordance with the terms of this Protective Order.

                  (c)    Designated Testimony: Testimony obtained from a deposition or hearing
                         may be designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -
                         OUTSIDE COUNSEL'S EYES ONLY" when appropriate, either on the
                         record at the deposition or hearing or by letter or by email to all counsel of
                         record and the reporter within twenty (20) days after receipt of the final
                         (i.e., not "draft" or "rough") transcript. Subject to any requirements of the
                         Court, the reporter for any deposition or hearing shall affix a mark of
                         "CONFIDENTIAL" or ''HIGHLY CONFIDENTIAL - OUTSIDE
                         COUNSEL'S EYES ONLY" to pages that contain testimony designated
                         as such. All such transcripts shall be treated as Highly Confidential -
                         Outside Counsel's Eyes Only until designated otherwise or until the time
                         to so designate has expired as set forth in this provision, whichever is
                         later.

           4.      Publicly Available Material: Discovery Material that has been produced to or
   prepared by or for, any government agency that is available to the public, either by the Freedom
   of Information Act or any other federal or state law, and Discovery Material which is otherwise
   available to the public from any source, should not be designated as "Confidential" or "Highly
   Confidential-Outside Counsel's Eyes Only." If a Party receives material designated
   "Confidential" or "Highly Confidential-Outside Counsel's Eyes Only" that the Pa11y believes
   falls under this Paragraph, the Party may challenge the designation and request relief from the
   Court, after conferring in good faith with Outside Counsel for the Producing Party. If the Party
   seeks relief from the Court, until the Court rules on the requested relief, the Discovery Material
   shall be treated as "Confidential" or "Highly Confidential-Outside Counsel's Eyes Only," as the
   case may be. The Designating Party bears the burden of establishing the confidentiality of the
   so-designated materials.




                                                  -5-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 646ofof1858PageID
                                                                        PageID#:#:612
                                                                                   4907




           5.      Restriction on Disclosure and Use of Designated Materials: Except with the
   prior written consent of the Designating Party, or as provided in this Protective Order, Discovery
   Material designated as "Confidential" or "Highly Confidential - Outside Counsel's Eyes Only"
   may not be disclosed to any Party or Person by the Receiving Party. Any information designated
   as ''Confidential" or "Highly Confidential-Outside Counsel's Eyes Only" shall be maintained in
   confidence by any Receiving Party.

           6.      Access to Confidential Materials: "Confidential Information" shall be available
   only to the following persons, subject to the terms of Paragraph 8:

                  (a)    Outside Counsel;

                  (b)    up to one ( 1) in-house counsel of a Party responsible for managing this
                         litigation as reasonably necessary to the litigation of this action, who are
                         specifically identified in Paragraph 8(b) herein or are later identified in
                         accordance with the terms of the Protective Order, and who agree to be
                         bound by the terms of the Protective Order by signing the attached
                         Undertaking, and paralegals or secretaries who support such in-house
                         counsel;

                  (c)    outside independent experts and consultants of the Parties who are
                         assisting Outside Counsel in this action and any necessary assistants and
                         stenographic and clerical employees under their direct supervision and
                         employed by them or their employer or organization, provided that any
                         applicable requirements of Paragraph 8(a) below are satisfied;

                  (d)    any mediators agreed upon by the Parties, including regularly employed
                         support personnel of the mediator (such as administrative assistants,
                         secretaries, clerical and administrative staff) as necessarily incident to the
                         mediation process;

                  ( e)   the Court, its personnel, jurors and alternate jurors, and court reporters,
                         stenographers and videographers transcribing or recording testimony at
                         depositions, hearings or trial in this Action; and

                  (f)    any other person with prior written consent of the Producing Party.



           7.        Access to Highly Confidential - Outside Counsel's Eyes Only Materials:
   "Highly Confidential Information" shall be available only to the persons identified in Paragraph
   6(a}, (c), (d), (e), and (f), subject to the terms of Paragraph 8:

          8.      Disclosure of Confidential Information:

                 (a)     Prior to any disclosure of Designated Materials pursuant to Paragraphs 6
                         and/or 7, the relevant requirements of Paragraph 8 below shall be satisfied,
                         including that each such recipient shall read this Protective Order and sign


                                                  -6-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 747ofof1858PageID
                                                                        PageID#:#:613
                                                                                   4908




                     the Undertaking attached hereto. The Party that has retained, or disclosed
                     Designated Materials to, a recipient pursuant to Paragraphs 6 and/or 7
                     shall retain a copy of the executed Undertaking(s) until the final resolution
                     of this action.

               (b)   Any person who receives Designated Materials pursuant to Paragraphs 6
                     and/or 7 shall have no current involvement and shall not have involvement
                     for the duration of this litigation in any of the following activities: (i) the
                     prosecution of any patent or patent application concerning vasopressin, not
                     including post-grant review proceedings, including inter partes reviews
                     (IPRs) or post-grant reviews (PGRs) (provided that such persons shall not
                     be involved in seeking amendment of the claims in any such post-grant
                     proceedings involving patents concerning vasopressin); and (ii) the
                     preparation or submission of any FDA documents (including but not
                     limited to Citizen Petitions), or any similar documents in any foreign
                     country, regarding approval requirements relating to vasopressin.

               (c)   Independent Experts and Consultants. The following applies for each
                     independent expert and consultant, including nontestifying experts and
                     consultants, described in Paragraphs 6 and 7 above to whom Designated
                     Material is to be disclosed in any way:

                     (i)     Such expert or consultant shall first read this Protective Order and
                             sign the Undertaking attached hereto.

                     (ii)    At least five (5) business days prior to the Receiving Party
                             disclosing Designated Materials to any expert or consultant, the
                             Receiving Party shall deliver (by electronic mail) to all other
                             Parties a copy of the signed Undertaking, a resume or curriculum
                             vitae and a description setting forth the person's (I) name,
                             (2) residence and office addresses, (3) present employer, job title
                             and job description, (4) any consulting activities (litigation and
                             non-litigation) within the last five years relating to vasopressin or
                             any product or composition containing vasopressin, (5) a list of
                             cases in which the person has testified (including by declaration,
                             report, or at trial or deposition) within the last five years, (6) any
                             past or present relationship with any Party, and (7) a brief job
                             history for the past five years.

                     (iii)   If a Party has a good faith basis for believing it would be harmed
                             by the proposed disclosure, the Party shall object to such
                             disclosure within five (5) business days after service of the
                             information called for in Paragraph 8(a)(ii). Objections must be in
                             writing and state with particularity the basis for the objection.

                     (iv)    In the event of such an objection, the Parties shall meet and confer
                             within three (3) business days to attempt to resolve the concerns


                                              -7-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 848ofof1858PageID
                                                                        PageID#:#:614
                                                                                   4909




                            giving rise to the objection. If the parties are unable to reach an
                            agreement regarding such disclosure, the Party objecting to
                            disclosure may, within five (5) business days of the meet and
                            confer, request that the Court issue an order barring such
                            disclosure. The objecting Party shall have the burden of showing
                            why that person should not have access to Designated Materials.
                            Pending resolution of any such motion or application, no
                            disclosure of Designated Materials shall be made to that person.
                            The filing and pendency of such motion shall not limit, delay or
                            defer any disclosures of Designated Materials to persons as to
                            whom no such objection has been made.

               (d)   Designated In-House Counsel. The following applies for each in-house
                     counsel designated under the terms of this Order:

                     (i)    Subject to the requirements set forth herein, the in-house counsel
                            described in Paragraph 6 above who may have access to
                            Confidential Information (but who may not have access to Highly
                            Confidential - Outside Counsel's Eyes Only Information) in accord
                            with the provisions of this Protective Order are:

                                  i.   For Plaintiffs- In House Counsel:

                                           I.      Lawrence Brown

                                 11.   For Amneal Pharmaceuticals GMBH, Amneal
                                       Pharmaceuticals of New York, LLC, Amneal
                                       Biosciences LLC, and Amneal Pharmaceutical Pvt.
                                       Ltd. - In House Counsel:

                                           I.      Lars Taavola

                                111.   For Amphastar Pharmaceuticals, Inc.- In House
                                       Counsel:

                                           I.      [To be identified.]

                                 1v.   For American Regent, Inc. - In House Counsel:

                                           I.      William Youngblood

                     (ii)   Prior to any Confidential Information being provided to any in-
                            house counsel identified above, each such person shall read this
                            Protective Order and sign the Undertaking attached hereto. The
                            Party seeking disclosure of the Information shall deliver (by
                            electronic mail) a copy of the executed Undertaking to each Party.




                                            - 8-
Case 1:18-cv-02032-CFC
  Case  1:19-cv-00712-CFCDocument 130-1
                           Document     Filed 09/27/19
                                    32 Filed  06/23/20 Page
                                                       Page 949ofof1858PageID
                                                                        PageID#:#:615
                                                                                   4910




                      (iii)   In the event that any of the in-house counsel identified above can
                              no longer serve as a designated in-house counsel in this action, the
                              designating Party may select a replacement person to view
                              Confidential Information of the Producing Party. The new in-
                              house counsel shall execute an Undertaking as required herein, and
                              shall otherwise comply with all terms of this Protective Order, and
                              the Party seeking disclosure to such person shall deliver (by
                              electronic mail) a copy of the executed Undertaking to each Party.

                      (iv)    If a Party has a good faith basis for believing it would be harmed
                              by the proposed disclosure, the Party shall be entitled to object to
                              such disclosure within five (5) business days after service of the
                              Undertaking. Objections must be in writing and state with
                              particularity the basis for the objection.

                      (v)     In the event of such an objection to disclosure of Confidential
                              Information to a replacement in-house counsel, the Parties shall
                              meet and confer within three (3) business days to attempt to
                              resolve the concerns giving rise to the objection. If the parties are
                              unable to reach an agreement regarding such disclosure, the Party
                              objecting to disclosure may, within five (5) business days of the
                              meet and confer, request that the Court issue an order barring such
                              disclosure. The objecting Party shall have the burden of showing
                              why that person should not have access to Confidential
                              Information. Pending resolution of any such motion or
                              application, no disclosure of Confidential Information shall be
                              made to that person. The filing and pendency of such motion shall
                              not limit, delay, or defer any disclosures of Confidential
                              Information to persons as to whom no such objection has been
                              made.

                     (vi)     Designated in-house counsel for Defendants may not receive
                              Confidential Information designated by the any other Defendant.

         9.    Use of Designated Materials:

               (a)   Subject to Paragraph 17 below, Designated Materials shall be used by the
                     Receiving Party solely for the purposes of preparation for trial, pretrial
                     proceedings, and trial of actions and proceedings in this action, and not for
                     any business, commercial, regulatory, competitive, personal, or other
                     purpose or any other action, including without limitation that Designated
                     Materials disclosed in this litigation shall not be used in: (i) any other
                     action, including lawsuits against FDA; (ii) the prosecution of any patent
                     or patent application; (iii) the preparation or submission of any United
                     States FDA documents (including but not limited to Citizen Petitions), or
                     any similar documents in any foreign country; (iv) and marketing,




                                               -9-
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page10
                                                            50ofof18
                                                                   58PageID
                                                                      PageID#:#:616
                                                                                 4911




                      financial, pricing, or other business competitive decision-making (not
                      including settlement or other decision-making in the litigation).

               (b)   Designated Materials may be disclosed by a Receiving Party during a
                     deposition, to the extent that its use is reasonably necessary, at the
                     depositions of the following:

                     (i)     The present directors, officers, employees, agents or Rule 30(b)(6)
                             designees of the Producing Party;

                     (ii)    An author, addressee, or other person indicated as a lawful
                             recipient of a document containing the information;

                     (iii)   A person not within subparagraphs 9(b)(i)-(ii) above who is clearly
                             identified in prior discovery or by the deponent in his or her
                             deposition as an author or recipient of the information (without
                             prior disclosure of the Designated Materials);

                     (iv)    A Persons authorized under Paragraphs 6, 7, and 8 of this
                             Protective Order to receive Designated Materials;

                     (v)     Any person for whom prior authorization is obtained from the
                             Producing Party or the Court; or

                     (vi)    Individuals who have been identified through discovery (including
                             document production, written discovery or deposition testimony)
                             as having knowledge of the particular Designated Materials, even
                             if the individual is not identified as an actual author or recipient on
                             the face of the document at issue.

               (c)   During depositions of any Party or non-party, a Party or non-party
                     claiming that information that is to be disclosed or upon which questions
                     may be based is Designated Material may exclude from the room for that
                     portion of the deposition any person who is not permitted to access such
                     Designated Materials under the terms of this Protective Order.

         10.   Inadvertent Productions:

               (a)   In the event any document is produced that the Producing Party later
                     claims is protected by the attorney-client privilege, work-product doctrine,
                     or other privilege or immunity, the Receiving Party shall, as soon as
                     possible but not later than within five (5) business days of receipt of a
                     written request by the Producing Party, return the original to the Producing
                     Party (or at the option of the Receiving Party destroy the original with
                     written verification provided to Outside Counsel for the Producing Party),
                     destroy, delete, or sequester all copies thereof, as well as all notes,
                     memoranda or other documents that summarize, discuss or quote the
                     document, and destroy, delete, or sequester any copy of the document, or


                                             - l O-
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page11
                                                            51ofof18
                                                                   58PageID
                                                                      PageID#:#:617
                                                                                 4912




                     any portion thereof, from any word processing or database tape or disk it
                     maintains. Upon receiving notice of inadvertent production, the Receiving
                     Party(ies) shall not make any use of such document or thing or
                     disseminate the same in any way. The unintentional or inadvertent
                     production of privileged, work-product-protected or otherwise immune
                     documents in the course of discovery in this action shall not constitute a
                     waiver of any privilege, work-product-protection or immunity, either as to
                     the produced document or as to any other documents or communications
                     embracing the same or similar subject matter provided that the Producing
                     Party notifies the Receiving Party in writing of such unintentional or
                     inadvertent production promptly after the Producing Party discovers such
                     unintentional or inadvertent production. The return, destruction, deletion,
                     or sequestering of a document for which the Producing Party has asserted
                     a claim of privilege, work-product-protection or immunity under this
                     paragraph shall be without prejudice to the Receiving Party's right to seek
                     an order from the Court directing production of the document on the
                     ground that the claimed privilege, work-product-protection or immunity is
                     invalid, inapplicable or waived, provided, however, that any motion or
                     other application for such order shall not rely upon in any manner or assert
                     as a ground the fact or circumstances of the unintentional or inadvertent
                     production, nor shall it disclose the substance of the inadvertently
                     produced material except to the extent that an in camera inspection of the
                     materials is requested.

               (b)   Nothing herein shall prevent the Receiving Party from preparing and
                     keeping a record containing the date, author, email address(es), and such
                     other metadata as is reasonably necessary to identify a document or
                     communication a Producing Party later claims is protected by the attorney-
                     client privilege, work-product doctrine, or other privilege or immunity in
                     order to file a motion to compel production of the information. Such a
                     record may not be used for any purpose other than the preparation and
                     filing of a motion to compel. After the return, destruction, deletion, or
                     sequestering such a document or communication, the Receiving Party may
                     challenge the Producing Party's claim(s) of privilege or immunity by
                     making an application to the Court.

               (c)   Within five (5) business days of an order by the Court denying the
                     Receiving Party's motion to compel, or if no motion to compel is filed
                     within fourteen (14) days of the receipt of the written request in (a) above,
                     the Receiving Party shall destroy or delete all copies of the withdrawn
                     document, as wel I as al I notes, memoranda or other documents that
                     summarize, discuss or quote the document, and destroy or delete any copy
                     of the document, or any portion thereof, from any word processing or
                     database tape or disk it maintains

               (d)   Unintentional or inadvertent failure to designate any information as
                     "Confidential" or "Highly Confidential-Outside Counsel's Eyes Only"


                                             - 11 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page12
                                                            52ofof18
                                                                   58PageID
                                                                      PageID#:#:618
                                                                                 4913




                          pursuant to this Protective Order shall not constitute a waiver of any
                          otherwise valid claim for protection, provided that the Producing Party
                          notifies the Receiving Party in writing of such unintentional or inadvertent
                          failure to designate no later than ten (10) business days after the Producing
                          Party discovers such unintentional or inadvertent failure to designate. In
                          the event of an unintentional or inadvertent failure to designate any
                          information, arrangements shall be made for the return to the Producing
                          Party, or the destruction or deletion of, all copies of the unintentionally or
                          inadvertently undesignated information and for the substitution where
                          appropriate, of properly labeled copies.

           11.     Privilege Logs: Documents or communications created or taking place on or after
   April 16, 2018, if subject to a claim of attorney-client privilege, work product protection, or any
   other privilege or immunity, need not be included on a privilege log.

            12.     Redactions: Documents and things produced or made available for inspection
   may be subject to redaction, in good faith by the Producing Party, of (i) information that relates
   to drug products that do not contain vasopressin and is not otherwise relevant to this action or
   reasonably likely to lead to the discovery of admissible evidence in this litigation,
   (ii) confidential personally identifiable information (e.g., social security numbers, patient names,
   dates of birth), or (iii) information that is subject to the attorney-client privilege or to the work-
   product immunity. Each such redaction, regardless of size, shall be clearly labeled. All
   documents redacted for reason (iii) shall be listed on a redaction log stating the basis for such
   redaction. This Paragraph shall not be construed as a waiver of any Party's right to seek
   disclosure of redacted information.

           13.   Filing: All documents - including pleadings, motions and other papers -
   containing Confidential Information shall be filed with the Court under seal in accordance with
   the Court's Local Rules and CM/ECF procedures.

            14.    Challenges to Confidentiality Designations: If the Receiving Party disagrees
   with the confidentiality designation by the Producing Party, then the Receiving Party shall so
   notify, in writing, Outside Counsel for the Designating Party. Outside Counsel for the
   Designating Party and the Receiving Party shall first try to resolve such dispute within five (5)
   business days after receipt of the Receiving Party's notice. If the dispute cannot be resolved, the
   Receiving Party, upon no fewer than three (3) business days written notice to the Designating
   Party, may seek a ruling from the Court that the information is improperly designated. Pending a
   determination by the Court, such information shall be treated as designated by the Designating
   Party. All Designated Materials are entitled to confidential treatment pursuant to the terms of
   this Protective Order until, and unless, the parties formally agree in writing to the contrary or a
   contrary determination is made by the Court.

           15.     Requests to Disclose Designated Materials to Non-Parties: If the Receiving
   Party desires to disclose Designated Materials to someone other than persons authorized under
   Paragraphs 6, 7, and 8 of this Protective Order, the Receiving Party must first request
   permission, in writing, from the Designating Party's Outside Counsel. The Designating Party
   shall have seven (7) days after the receipt of such request to respond. If the Designating Party



                                                   - 12 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page13
                                                            53ofof18
                                                                   58PageID
                                                                      PageID#:#:619
                                                                                 4914




   denies the written request the Receiving Party may, upon no fewer than five (5) days written
   notice to the Designating Party, move to compel disclosure of the Designated Materials. The
   burden shall be on the Receiving Party to prove that such disclosure should take place and that
   the interest of the Designating Party in limiting the dissemination of the Designated Materials is
   outweighed by the need for such disclosure. Pending a determination by the Court, Designated
   Materials shall be maintained as designated by the Designating Party and shall not be disclosed
   to any person, except those authorized under Paragraphs 6, 7, and 8 of this Protective Order.

           16.     Preservation of the Right to Challenge Confidentiality Designation: No party
   shall be obligated to challenge the propriety of a confidentiality designation, and a failure to do
   so shall not preclude a subsequent challenge to the propriety of such designation. This Protective
   Order shall be without prejudice to the right of any Party or other subscriber to this Protective
   Order (a) to bring before the Court at any time the question of whether any particular document
   or information is Confidential or Highly Confidential - Outside Counsel's Eyes Only Information
   or whether its use otherwise should be restricted or (b) to present a motion to the Court under
   Fed. R. Civ. P. 26(c), for a separate protective order as to any such particular document or
   information, including restrictions differing from those specified herein.

          17.     Other Proceedings:

                  (a)    By entering this Protective Order and limiting the disclosure of
                         information in this case, the Court does not intend to preclude another
                         court from finding that information may be relevant and subject to
                         disclosure in another case. Any Person or Party subject to this Protective
                         Order who becomes subject to a motion to disclose another Party's
                         information designated as "Confidential" or "Highly Confidential-Outside
                         Counsel's Eyes Only" pursuant to this Protective Order shall promptly
                         notify that Party of the motion so that the Party may have an opportunity
                         to appear and be heard on whether that information should be disclosed.

                  (b)    In the event any Receiving Party having possession, custody, or control of
                         any Designated Material receives from a non-party to this action a
                         subpoena or other process or order or discovery request to produce such
                         information in another, unrelated legal proceeding, such party (i) shall
                         notify counsel for the Designating Party of the subpoena or other process
                         or order or discovery request, and (ii) shall not produce or disclose the
                         information until the Designating party has had reasonable time (at least
                         fourteen (14) calendar days, unless the deadline to respond to the
                         subpoena or other process or order or discovery request is earlier) to object
                         or take other appropriate steps to protect the information. The Designating
                         Party shall have the burden of defending against such subpoena or other
                         process, order, or discovery demand.

            18.    Client Consultation: Nothing in this Protective Order shall prevent or otherwise
   restrict Outside Counsel or designated in-house counsel from rendering advice to their clients
   and, in the course thereof, relying generally on examination of Designated Materials produced in
   discovery in this action; provided, however, that in rendering such advice and otherwise


                                                 - 13 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page14
                                                            54ofof18
                                                                   58PageID
                                                                      PageID#:#:620
                                                                                 4915




   communicating with such clients, Outside Counsel or designated in-house counsel shall not
   make specific disclosure of any item so designated except as permitted herein.

            19.     Modification Permitted: Nothing in this Protective Order shall prevent any Party
   or other Person from seeking modification of this Protective Order, from objecting to discovery
   that it believes to be otherwise improper, from applying to the Court for relief therefrom, or from
   applying to the Court for further or additional protective orders, or from agreeing among
   themselves to modify or vacate this Protective Order, subject to the approval of the Court. The
   Court retains jurisdiction even after termination of this action to enforce this Protective Order
   and to make such amendments, modifications, deletions and additions to this Protective Order as
   the Court may from time to time deem appropriate.

           20.    Responsibility of Attorneys: The attorneys of record for each respective party
   are responsible for employing reasonable measures, consistent with this Protective Order, to
   control duplication of, access to, and distribution of copies of Designated Materials received by
   them.

           21.    No Waiver: Review of Designated Materials as permitted in this Protective Order
   in connection with this action shall not waive the confidentiality of the information or objections
   to production. The inadvertent, unintentional, or in camera disclosure of Confidential
   Information shall not, under any circumstances, be deemed a waiver, in whole or in part, of any
   Party's claims of confidentiality.

            22.    Purpose Is to Facilitate the Exchange of Information: This Protective Order is
   entered solely for the purpose of facilitating the exchange of information between the Parties to
   this action without involving the Court unnecessarily in this process. Nothing in this Protective
   Order, nor the production of any documents or disclosure of any information pursuant to this
   Protective Order, shall be deemed to have the effect of (a) an admission or waiver, including
   waiver under the Federal Rules of Evidence or applicable Local Rules, by any Party or other
   subscriber to this Protective Order; (b) altering the confidentiality of any such information; or
   (c) altering any existing obligation of any party or other subscriber, or the absence of such
   obligation.

            23.     Termination of the Litigation: Within 90 days after the final conclusion of this
   litigation, including all appeals, all Discovery Materials designated as "Confidential" or "Highly
   Confidential-Outside Counsel's Eyes Only," and all copies of the same, shall be returned to the
   Producing Party or, at the option of the Receiving Party, destroyed. This includes all notes,
   memoranda or other documents that summarize, discuss or quote materials or information
   produced and designated as "Confidential" or "Highly Confidential-Outside Counsel's Eyes
   Only," except that, with respect to word processing and database tapes and disks, the Receiving
   Party shall destroy or erase such tapes or disks to the extent practicable. Outside Counsel for
   each Party shall be entitled to retain copies of all filings, their work product, any transcripts of
   depositions, hearings or trial testimony in this action, written discovery or discovery responses,
   as well as documents that have been marked as exhibits to a deposition and documents included
   on trial exhibit lists and that contain or refer to information designated as "Confidential" or
   "Highly Confidential-Outside Counsel's Eyes Only" provided that all such documents shall
   remain subject to this Protective Order. Outside Counsel of record shall make certification of


                                                  - 14 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page15
                                                            55ofof18
                                                                   58PageID
                                                                      PageID#:#:621
                                                                                 4916




   compliance herewith and shall deliver the same to Outside Counsel for the Producing Party not
   more than 120 days after conclusion of this litigation, including all appeals.

           24.     No Limitations on Party's Use of its Own Information: This Protective Order
   shall not limit a Producing Party's use of its own Designated Materials.

            25.    Third Parties: If a third party provides Discovery Materials to any Party, such
   third party may adopt the terms of this Protective Order with regard to the production of any
   Confidential or Highly Confidential - Outside Counsel's Eyes Only Information by executing a
   Notice of Election to Adopt Stipulated Order on Confidentiality Agreement and Protective Order
   ("Notice of Election") in the form attached hereto. In the event of such election, the provisions
   of this Protective Order shall apply to such Discovery Materials as if such Discovery Materials
   were being provided by a Party to this litigation. Under such circumstances, the third party shall
   have the same rights and obligations under this Protective Order as held by the Parties to this
   litigation.

           26.      Information Not Covered by this Protective Order: The restrictions set forth in
   this Protective Order will not apply to Designated Materials that are in the possession of or
   otherwise known to the Receiving Party or the public before the date of its transmission to the
   Receiving Party, or which comes into the lawful possession of or becomes known to the
   Receiving Party or comes into the possession of or otherwise becomes known to the public after
   the date of its transmission to the Receiving Party, provided that, as shown in written records,
   such information does not become publicly known by any act or omissions of the Receiving
   Party which would be in violation of this Protective Order or otherwise violate any
   confidentiality obligation owed to a Party.

            27.    Survival: This Protective Order shall survive and remain in full force and effect
   after termination of this action. Neither the termination of this lawsuit nor the termination of
   employment of any person with access to any Designated Materials shall relieve such person
   from the obligation of maintaining the confidentiality of such information.

          28.     Pending Entry by the Court: Until such time as this Protective Order has been
   entered by the Court, the parties agree that upon execution by the parties, it will be treated as
   though it had been "So Ordered."

           The undersigned counsel of record stipulate that the Court should enter the above
   Protective Order as an order of the Court, and further stipulate that the Protective Order shall
   constitute a binding contract among the Parties and their counsel.

   AGREED AND STIPULATED TO:




                                                  - 15 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page16
                                                            56ofof18
                                                                   58PageID
                                                                      PageID#:#:622
                                                                                 4917




   Dated: September 25, 2019                   Respectfully submitted,

   FARNAN LLP                                  YOUNG CONAWAY STARGATT
                                               & TAYLOR, LLP

   Isl Brian E. Farnan                         Isl Anne Shea Gaza
   Brian E. Farnan (Bar No. 4089)              Anne Shea Gaza (Bar No. 4093)
   Michael J. Farnan (Bar No. 5 I 65)          Robert M. Vrana (Bar No. 5666)
   919 N. Market St., 12th Floor               Rodney Square
   Wilmington, DE 19801                        1000 North King Street
   Telephone: (302) 777-0300                   Wilmington, DE 1980 I
   Fax: (302) 777-0301                         (302) 571-6600
   bfarnan@farnanlaw.com                       agaza@ycst.com
   mfarnan@farnan law .com                     rvrana@ycst.com

   Attorneys for Plaintiffs Par Pharmaceutical,  Counsel for Defendants Amneal
   Inc., Par Sterile Products, LLC, and Endo Par Pharmaceutical Company GmbH, Amneal
   Innovation Company, LLC                       Pharmaceuticals ofNew York, LLC, Amneal
                                                 Biosciences LLC, and Amneal
                                                 Pharmaceuticals Pvt. Ltd.


   PHILLIPS GOLDMAN MCLAUGHLIN                 STAMOULIS & WEINBLATT LLC
   &HALL, P.A.
                                                Isl Stamatios Stamoulis
   Isl Megan C. Haney                           Stamatios Stamoulis (#4606)
   John C. Phillips, Jr. (# 110)                800 N. West Street
   Megan C. Haney (#5016)                       Third Floor
   1200 North Broom Street                      Wilmington, DE I 9801
   Wilmington, DE 19806-4204                    (302) 999-1540
   Tel: (302) 655-4200                          stamoulis@swdelaw.com
   jcp@pgmhlaw.com
   mch@pgmhlaw.com                             Attorneys for Defendant/Counter Plaintiff
                                               American Regent, Inc.
   Attorneys for Defendant Amphastar
   Pharmaceuticals, Inc.



   SO ORDERED, this Z6 ~ay of September_,2_0_1_9..J.ubd.L!!!.~...U..::.........!~~~~~--

                                           The Honorable Colm F. Connolly
                                           United States District Court Judge




                                            - 16 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page17
                                                            57ofof18
                                                                   58PageID
                                                                      PageID#:#:623
                                                                                 4918




                      UNDERTAKING AND ACKNOWLEDGEMENT OF
                 PROTECTIVE ORDER AND CONFIDENTIALITY STIPULATION



            I, _ _ _ _ _ _ _ _ _ _ _ _, hereby attest as follows:

                   I understand that CONFIDENTIAL and/or HIGHLY CONFIDENTIAL-

   OUTSIDE COUNSEL'S EYES ONLY material may be disclosed to me under the terms of the

   Protective Order attached to this Undertaking and Acknowledgement. I have a copy of and have

   read the Order, and I agree to comply with and be bound by its terms. I also agree to be subject

   to the jurisdiction of this Court for the purpose of enforcing this Order and this agreement.

            2.     I agree that I wi11 not disclose to anyone else the CONFIDENTIAL and/or

   HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL'S EYES ONLY material disclosed to me,

   nor discuss or describe the substance or content of such material, except as provided in the

   Order, and that I will use such material only for the purposes of this litigation.

            3.     I agree that I will not keep any CONFIDENTIAL and/or HIGHLY

   CONFIDENTIAL - OUTSIDE COUNSEL'S EYES ONLY material or copies of any such

   material (including notes or other memoranda or writings containing or relating to such material)

   except to the extent permitted by the Order, and, upon request, will destroy or return such

   material to the attorneys who disclosed such material to me.



   Dated:
                                                      Signature




                                                   - 17 -
Case 1:18-cv-02032-CFC
  Case 1:19-cv-00712-CFCDocument 130-1
                          Document     Filed09/27/19
                                   32 Filed  06/23/20 Page
                                                       Page18
                                                            58ofof18
                                                                   58PageID
                                                                      PageID#:#:624
                                                                                 4919




                    NOTICE OF ELECTION TO ADOPT STIPULATED ORDER
                 ON CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER



            I.      _ _ _ _ _ _ _ _ _ _ _, a non-party to the above-captioned litigation,

   has been requested and/or subpoenaed by a party to produce discovery containing Confidential

   Information and/or Highly Confidential - Outside Counsel's Eyes Only Information in

   connection with the above-captioned litigation.

            2.      _ _ _ _ _ _ _ _ _ _ _ hereby elects to adopt the terms of the Stipulated

   Confidentiality Agreement and Protective Order (herein, the "Protective Order") with regard to

   its terms regarding production of Confidential Information and/or Highly Confidential - Outside

   Counsel's Eyes Only Information.

            3.      The provisions of the Protective Order shall apply to all documents, things and

   other information produced by _ _ _ _ _ _ _ _ _ _ _ as if such discovery were being

   provided by a party. _ _ _ _ _ _ _ _ _ _ _ shall have the same rights and obligations

   under the Protective Order as held by the parties.



   Dated:
                                                     Name




                                                      Company




                                                   - 18 -
